internal_revenue_service number release date index number ------------------------------------------------------------- -------- --------------------------- ----------------------------------- ----------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-154661-09 date date legend taxpayer fund -------------------------------- ----------------------- year year ------- ------- month ---------------------- dear ------------- this is in response to your letter dated date requesting that in the event that a portion of redemption proceeds paid_by fund to its shareholders as part of a proposed tender offer as described below the proposed tender is treated as a dividend for federal_income_tax purposes to fund’s shareholders such dividend will be eligible for the dividends_paid deduction under sec_561 of the internal_revenue_code_of_1986 as amended the code and will not be treated as a preferential_dividend under sec_562 facts fund is classified as a domestic_corporation and has a single class of shares fund is also a closed-end investment_company that has elected to be treated as a business_development_company under the investment_company act of u s c plr-154661-09 80a-1 et seq as amended the act and has elected to be treated as a regulated_investment_company ric under subchapter_m part i of the code background during year fund commenced its operations as a ric with capital from other institutional investors which were not registered under the act shortly thereafter fund expected to create a public market for its shares however because of softness and eventually disruptions in the capital markets fund never offered its shares to the public during year as an alternative to a public offering fund raised capital from a new institutional investor investor as a condition of investing in fund investor required fund to commit to conducting a tender offer within a specified period of time from the date of investor’s investment in fund unless fund was able to create a public market for its shares fund and investor reached an agreement as a result of arm’s- length negotiations as of month fund had not conducted such a tender offer and has not been able to create a public market for its shares however fund is contemplating another attempt at listing its shares on an established stock exchange and possibly offering its shares to the public all of fund’s current shareholders are institutional investors other funds for institutional investors which are not registered under the act and individuals most of whom are affiliated with fund’s investment_advisor because fund’s ability to create a public market for its shares is uncertain fund intends to pursue alternative means of providing liquidity for its shareholders however the amount of cash available for this purpose is limited for two reasons first due to disruptions in the financial markets over the last year fund suffered significant losses and fund’s portfolio became less marketable second fund needs cash to pay dividends to meet the distribution_requirements necessary to eliminate tax on its income despite its losses fund has continued to generate material amounts of investment_company_taxable_income as measured before the dividends_paid deduction in particular because a large portion of its portfolio is held in debt to continue to be taxed as a ric and to not owe tax on its income fund understands that it must be treated as distributing its income in a manner that qualifies for the dividends_paid deduction under sec_561 consistent with its objective of being treated as distributing all of its income for purposes of the dividends_paid deduction fund would like to maximize the amount of cash available for distribution to those shareholders desiring liquidity by minimizing the amount of cash distributed to those shareholders who do not want liquidity proposed tender offer plr-154661-09 under the proposed tender only shareholders desiring liquidity would convert any portion of the value of their investment in fund into cash under the proposed tender fund expects that some redemptions will be treated as dividends to shareholders such dividends if not preferential will reduce the amount that fund is required to distribute to eliminate any_tax on its income thus fund expects the proposed tender to maximize liquidity for those shareholders desiring liquidity while reducing the amount of cash distributed to those shareholders who do not currently want their shares converted to cash under the proposed tender all shareholders would be permitted to redeem all of their shares at their per-share net asset value nav as determined on the closing date of the redemption however shareholders’ redemptions would be subject_to a cap on the total number of shares that can be redeemed by all tendering shareholders share cap if the aggregate number of shares exceeds the share cap the shares accepted for tender from each shareholder would be reduced in proportion to the number of shares tendered by such shareholder relative to the number of shares tendered by all other shareholders fund expects the share cap to be about five percent of fund’s total number of shares outstanding under the terms of the proposed tender all shareholders would have exactly the same rights every shareholder would have an equal opportunity to redeem its shares the nav of the shares of those shareholders electing not to redeem would include the net_income attributable to those shares for the entire year all distributions would conform fully with the fiduciary duties that are owed to the redeeming shareholders such fiduciary duties require that redeeming shareholders be paid their per-share nav for their shares redeemed thus a shareholder would not receive more or less than what it was entitled to receive by reason of its shareholdings the sole purpose of the proposed tender is to provide maximum liquidity to shareholders while fund is still being treated as fully distributing all of its income that would be subject_to entity-level tax under subchapter_m of the code a shareholder would not be required to participate or not to participate in the proposed tender each shareholder of fund would decide on its own whether to convert a portion of its investment in fund to cash whether to tender a certain number of shares in fund or whether to maintain its current investment in fund to the knowledge of fund and its management there will not be any agreements among any shareholders regarding any shareholder’s participation in the proposed tender plr-154661-09 law and analysis a corporation that has elected to be treated as a ric under sec_851 is taxed under subchapter_m part i of chapter of the code under subchapter_m the amount of a ric’s income subject_to corporate_taxation under sec_852 of the code is reduced by the ric’s dividends_paid deduction sec_561 of the code defines a deduction for dividends_paid to include the amount of dividends as determined under sec_562 paid during the taxable_year sec_562 of the code provides that generally the term dividend includes only dividends described in sec_316 sec_562 provides that the amount of a distribution shall not be considered a dividend for purposes of computing the dividends_paid deduction under sec_561 unless such distribution is pro_rata with no preference to any share of stock compared with other shares of the same class and with no preference to one class of stock as compared with another class except to the extent that the former is entitled without reference to waivers of their rights by shareholders to such preference sec_1_562-2 of the income_tax regulations imposes a limitation on the general_rule that a corporation is entitled to a dividends_paid deduction under sec_561 before a corporation may be entitled to a dividends_paid deduction with respect to a distribution every shareholder of the class of stock with respect to which the distribution is made must be treated the same as every other shareholder of that class and no class of stock may be treated otherwise than in accordance with its dividend rights as a class the existence of a preference is sufficient to prohibit the dividends_paid deduction regardless of the fact that such preference is authorized by all the shareholders of the corporation or that the part of the distribution received by the shareholder benefitted by the preference is taxable to him as a dividend a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class or if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock sec_301 of the code provides generally and in part that the amount of property distributed by a corporation to a shareholder with respect to its stock is the amount of money received and the fair_market_value of the property distributed the portion of a distribution which is a dividend as defined in sec_316 must be included in income the portion which is not a dividend is applied against and reduces the adjusted_basis of the stock and the amount in excess of basis is treated as gain from the sale_or_exchange of property plr-154661-09 sec_302 of the code provides in part that a redemption of stock by a corporation will be treated as a distribution in part or full payment in exchange for the stock if the redemption is not essentially_equivalent_to_a_dividend within the meaning of sec_302 is substantially disproportionate with respect to the shareholder within the meaning of sec_302 or is in complete termination of all the shareholder’s interest in the corporation within the meaning of sec_302 if sec_302 does not apply to a redemption the redemption will be treated as a distribution_of_property under sec_301 sec_316 of the code defines the term dividend as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of earnings_and_profits at the time the distribution was made in 164_f2d_75 2d cir the court concluded that the amounts distributed by an open-end investment_company to stockholders redeeming shares in the investment_company did not constitute preferential dividends within the meaning of sec_27 the predecessor to sec_562 the stockholders were allowed to redeem their shares at the net asset value of the stock series such net asset value was determined at the date of the stockholder’s redemption and included the accrued income on the series for the taxable_year the court noted that open-end funds were in a unique position in that they stood ready to redeem shares for all shareholders at any time further the court recognized that at the time a shareholder decides to sell the shareholder receives its proportionate share of accrued net_income up to the date of redemption as such those shareholders who retain their stock receive their earnings over the entire accrual_period and all shareholders have equal opportunity to redeem and are treated with impartiality thus the court concluded the distribution to the redeeming shareholder was not a preferential_dividend similarly in national securities series-industrial stock series national securities and research corporation empire trust company trustee et al v commissioner 13_tc_884 acq 1950_1_cb_4 a case with similar facts the tax_court held that distributions of earnings on the redemption of shareholders’ shares during the taxable_year were not preferential dividends within the meaning of sec_27 the predecessor to sec_562 in a prior decision the tax_court in 1_tc_424 acq c b after referring to the legislative_history of the predecessor to sec_562 concluded that these observations do not cover the precise issue before us but they lend support to our conclusion that where a distribution is made available plr-154661-09 in conformity with the rights of each stockholder where no act of injustices to any shareholder is contemplated or perpetrated where there is no suggestion of a tax_avoidance scheme and where each stockholder is treated with absolute impartiality the distribution is not preferential within the meaning of the statute certain principles set forth in the authorities cited above are equally relevant to a closed-end fund such as fund fund’s redemptions like those of an open-end fund will be made at the nav of tendering shareholders’ shares including the allocable portion of net_earnings of fund up to the date of redemption every shareholder of fund has an equal opportunity to redeem its shares of fund and those shareholders electing not to redeem their shares during any taxable_year will be entitled to the net_income allocable to their shares for the entire year with respect to the amount distributed by fund there is a fiduciary duty to distribute the same amount that is the per-share nav to any shareholder proffering shares on a given date as such fund will maintain the same equality and impartiality standards as the open-end funds described in the cases cited above thus no shareholder will receive any more or less than what it was entitled to by reason of its share holdings of fund under these circumstances the holdings of the authorities cited above support the conclusion that to the extent that fund’s distributions to its shareholders under the proposed tender are treated as dividends under sec_316 such distributions should not be considered preferential within the meaning of sec_562 conclusion we conclude that distributions by fund under the proposed tender will not be considered as preferential within the meaning of sec_562 of the code accordingly to the extent that these distributions are considered as distributions subject_to sec_301 in the hands of shareholders of fund and to the extent that these distributions also constitute dividends within the meaning of sec_316 fund will be entitled to deduct these amounts under sec_561 and sec_852 provided fund otherwise satisfies the conditions of these sections except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding whether fund qualifies as a ric under subchapter_m of the code no opinion is expressed regarding the classification of any redemption proceeds with respect to redeeming shareholders and no opinion is expressed concerning the amount of the distributions that will qualify as a dividend within the meaning of sec_316 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-154661-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
